The Honourable Rod Gantefoer Minister of Finance SASKATCHEWAN BUDGET UPDATE 09-10 SASKATCHEWAN: STRONG AND STEADY 3RD QUARTER FINANCIAL REPORT 3rd Quarter Financial Report Government of Saskatchewan March 2, 2010 3rd Quarter Financial Report General Revenue Fund Update INTRODUCTION The 2009-10 third quarter GRF update shows an overall improvement in the government’s financial outlook.Total GRF revenue has increased since mid-year despite further reductions in potash revenue.This revenue improvement has allowed government to increase spending since mid-year in priority areas. The outlook for Saskatchewan’s potash sector has improved in recent weeks.However, the 2009-10 potash revenue forecast has decreased again at third quarter due to further reductions in 2009 sales volumes and prices.This has resulted in refunds to producers of revenue received in the final quarter of 2008-09.These refunds of over-payments are currently forecast to exceed current-year revenue by $203.9 million. The GRF revenue update incorporates increases across several revenue categories, with significant increases in oil revenue, Crown land sales, the Resource Surcharge, and income taxes.Other own-source revenue is also higher at third quarter.These gains more than offset the additional declines in potash revenue since mid-year. The third quarter GRF expense update incorporates increased spending since mid-year in the areas of health, municipal infrastructure and social services.Despite these increases, expense is forecast to be $133.1 million lower than budget due to the spending restraint measures identified at mid-year, as well as further savings in several Ministries since mid-year. In total, the changes in GRF revenue and expense improve the pre-transfer deficit by $54.2 million since mid-year. The net transfer from the Growth and Financial Security Fund (GFSF) is now projected to be $510.1 million.This will ensure that the budgeted $424.5 million GRF surplus remains intact and that government debt remains unchanged at $4.2 billion. The GFSF is projected to have a balance of $705.0 million at the end of 2009-10, up $54.2 million from the mid-year projection. 3rdQuarter Financial Report | GRF Update 1 FINANCIAL OVERVIEW After taking into account the effects of measures implemented by the government to manage a substantial revenue decline, the third quarter report shows: · revenue is down $634.1 million or 5.9per cent from budget (up $153.8 million or 1.6 per cent from mid-year); · expense is down $133.1 million or 1.3per cent from budget (up $99.6 million or 1.0 per cent from mid-year); · the net transfer from the GFSF is forecast at $510.1 million, up $501.0 million from budget (but down $54.2 million from mid-year); · the budgeted GRF surplus is maintained at $424.5 million; · the GFSF is projected to have a year-end balance of $705.0 million (up $54.2 million from mid-year); and, · Government debt is unchanged from March 31, 2009 at $4.2 billion. 2009-10 GRF Financial Overview Budget Mid-Year 3rd Quarter Change from Estimate Projection Forecast Budget Mid-Year (millions of dollars) Revenue $ 10,660.8 $ 9,872.9 $ 10,026.7 $ (634.1 ) $ 153.8 Expense 10,245.4 10,012.7 10,112.3 (133.1 ) 99.6 Pre-Transfer Surplus 415.4 (139.8 ) (85.6 ) (501.0 ) 54.2 Transfer to GFSF (207.7 ) - - 207.7 - Transfer from GFSF 216.8 564.3 510.1 293.3 (54.2 ) Net Transfer from (to) GFSF 9.1 564.3 510.1 501.0 (54.2 ) GRF Surplus $ 424.5 $ 424.5 $ 424.5 $ - $ - GFSF Balance* $ 1,215.1 $ 650.8 $ 705.0 $ (510.1 ) $ 54.2 Government Total Debt* $ 4,164.7 $ 4,164.7 $ 4,164.7 $ - $ - * Budget Estimate reflects 2008-09 year-end amounts. 2 3rd Quarter Financial Report | GRF Update REVENUE UPDATE At the third quarter, total GRF revenue is forecast to be $10.0 billion, an increase of $153.8 million (1.6 per cent) since mid-year.The higher forecast is primarily due to increased oil revenue, Corporation Income Tax (CIT) and Personal Income Tax (PIT).These increases are partially offset by a further decline in the potash revenue forecast. Revenue Reconciliation (millions of dollars) Budget Estimate $10,660.8 + Changes at Mid-Year -787.9 Mid-Year Projection $9,872.9 Changes since Mid Year Corporate Income Tax +83.5 Personal Income Tax +41.1 Other Taxes +4.2 Potash -312.9 Oil +235.5 Resource Surcharge +40.0 Crown Land Sales +23.6 Other Revenue +38.8 Total Change since Mid-Year +153.8 3rd Quarter Forecast $10,026.7 Tax revenue is forecast to increase by $128.8 million since the mid-year forecast primarily due to higher-than-expected final assessment data for the 2008 tax year, relating to both PIT ($41.1 million) and CIT ($83.5 million).The stronger assessments result in a higher prior-year adjustment payment in 2009-10. Fuel tax and Tobacco tax have been revised upward by a combined $13.9 million as a result of higher-than-budgeted consumption.Other taxes are down $9.7 million primarily due to a decrease in the Corporate Capital Tax (CCT). At third quarter, non-renewable resource revenue is down $17.0 million from the mid-year forecast of $1,780.8 million.The decrease is due to a further reduction in the potash forecast and a small reduction in other non-renewable resources revenue.These decreases are offset by increases in oil, Resource Surcharge, Crown land sales and natural gas. The potash revenue forecast has been decreased by $312.9 million since mid-year, from $109.0 million to -$203.9 million.The decrease is due to further downward revisions to 2009-10 prices and sales, as well as refunds related to 2008-09 overpayments. The profit tax portion of potash royalties is paid on a calendar-year basis.For the first quarter payment, producers are required to estimate their full-year profit and full-year payments.Based on these first quarter estimates, producers remit an installment payment equal to 25 per cent of total forecast payments for the year.For the second, third and fourth quarter payments, the industry re-estimates full-year profits and makes payments such that their year-to-date payments are 50, 75 and 100 per cent, respectively, of their full-year estimates. At the close of the first quarter of 2009, potash producers submitted profit tax 3rd Quarter Financial Report | GRF Update 3 installment payments based on their internal forecasts of prices, sales volumes and profit.The industry’s first quarter profit tax payments were received on March 31, 2009 and recorded in the 2008-09 Public Accounts. These initial industry estimates for 2009 turned out to be well in excess of 25 per cent of actual profit tax owing for the 2009 calendar year.The unprecedented deterioration in the potash market is now estimated to result in refunds owing to potash producers in relation to over-payments received last year.These refunds will be paid out in the 2009-10 fiscal year and are forecast to exceed current-year revenue by $203.9 million. The current potash forecast includes a 2009-10 average price of C$739 per K2O tonne (US$413 per KCl tonne) down from the mid-year forecast of C$814 per K2O tonne (US$452 per KCl tonne).Total potash sales in 2009-10 are now forecast at 4.7 million K2O tonnes, down 1.0 million K2O tonnes from the mid-year assumption of 5.7 million K2O tonnes. Other non-renewable resource revenue, which includes uranium, coal and other minerals, is forecast to be $8.9 million lower than mid-year. Oil revenue has increased $235.5 million since the mid-year forecast.The increase is primarily due to higher prices, a lower exchange rate, and a reduction in the light-heavy differential.West Texas Intermediate (WTI) oil prices have increased from the mid-year estimate of US$65.73 to US$69.78 per barrel at third quarter.The current fiscal-year forecast for the exchange rate has been lowered to 91.65 US cents from 93.15 US cents at mid-year.The value of the Canadian dollar averaged 90.81 US cents from April until the end of January.The light-heavy differential has been decreased from 22 per cent at mid-year to 15 per cent at third quarter. The Resource Surcharge is up $40.0 million from the mid-year forecast of $400.8 million.The increase is primarily due to unanticipated prior-year reconciliation payments from the resource sector in the third quarter.The current forecast also accounts for higher monthly installment payments in the fourth quarter as resource sales improve. Crown land sales are $23.6 million higher than mid-year reflecting actual 2009-10 results.The final land sale of the fiscal year in early February was the largest of the fiscal year and generated $39.5 million. Transfers from Crown Entities are forecast to be $5 million higher than at mid-year while other own-source revenue has increased $58.1 million since mid-year due mainly to increases in Interest, Premium, Discount and Exchange along with Sales, Services and Service Fees. Transfers from the Government of Canada have decreased $21.1 million from mid-year due to a decrease in the Canada Health Transfer ($24.2 million), partially offset by an increase in other federal cost-sharing transfers ($3.1 million). 4 3rd Quarter Financial Report | GRF Update EXPENSE UPDATE At the third quarter, total GRF expense is forecast to be up $99.6 million from the 2009-10 mid-year projection. Expense Reconciliation (millions of dollars) Budget Estimate $10,245.40 Changes to Mid-Year -232.7 Mid-Year Projection $10,012.70 Changes since Mid-Year: Health +67.7 Municipal Affairs +56.9 Public Service Commission +12.6 Social Services +7.3 Corrections, Public Safety and Policing +3.5 Public Service Pensions and Benefits +3.0 Tourism, Parks, Culture and Sport +3.0 Enterprise and Innovation Programs +1.4 First Nations and Métis Relations +1.3 Agriculture -44.5 Highways and Infrastructure -6.0 Finance – Debt Servicing -5.0 Finance -1.2 Other Net Changes -0.4 Total Forecast Changes +99.6 3rd Quarter Forecast $10,112.30 The $99.6 million increase from mid-year mainly reflects changes in the following Ministries. · Health is up $67.7 million from mid-year, primarily due to higher-than-anticipated Fee-for-Service and Out-of-Province utilization, and increases related to H1N1 preparedness and facility and equipment capital projects that are nearing completion. · Municipal Affairs is up $56.9 million from mid-year, due to increased expenditures under the Building Canada Fund and Municipal Infrastructure Grants programs. · Public Service Commission is up $12.6 million from mid-year, primarily due to an increase in estimated non-permanent employee pension settlement costs. · Social Services is up $7.3 million from mid-year, primarily due to higher-than-expected Child and Family Community Services costs per case and higher-than-expected Saskatchewan Assistance Plan caseloads. · Corrections, Public Safety and Policing is up $3.5 million from mid-year, primarily due to increases for claims under the Provincial Disaster Assistance Program. · Finance – Public Service Pensions and Benefits is up $3.0 million from mid-year, mostly due to higher-than-anticipated costs across government. · Tourism, Parks, Culture and Sport is up $3.0 million from mid-year, primarily due to increases related to 3rd Quarter Financial Report | GRF Update 5 the Building Communities Program and the Community
